   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 1 of 45 PageID #:629




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


SEPARATION OF HINDUISM FROM                     )
OUR SCHOOLS, an unincorporated                  )
association; CIVIL LIBERTIES FOR                )
URBAN BELIEVERS, an unincorporated              )
association; AMONTAE WILLIAMS,                  )
individually and as a representative            )
for all similarly situated persons;             )
DASIA SKINNER, individually and as a            )
representative for all similarly situated       )
persons; and DARRYL WILLIAMS,                   )
individually and as a representative            )
for all similarly situated persons,             )
                                                )      Case No. 20 C 4540
             Plaintiffs,                        )
                                                )
             vs.                                )
                                                )
CHICAGO PUBLIC SCHOOLS,                         )
City of Chicago School District #299;           )
THE DAVID LYNCH FOUNDATION;                     )
and the UNIVERSITY OF CHICAGO,                  )
                                                )
             Defendants.                        )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      From 2015 to 2019, students and teachers in a handful of Chicago's public

schools participated in a program called "Quiet Time." The plaintiffs in this case allege

that Quiet Time included elements of both the Hindu religion and a practice known as

Transcendental Meditation. In this suit, the plaintiffs assert two claims. Under 42

U.S.C. § 1983, they contend that the use of the Quiet Time program in Chicago's public

schools violates both the Establishment Clause and the Free Exercise Clause of the
     Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 2 of 45 PageID #:630




federal constitution. And they bring a claim under state law, alleging that the use of the

program in schools violates the Illinois Religious Freedom Restoration Act.

       The defendants argue the complaint must be dismissed because: (1) the claims

are non-justiciable, as the plaintiffs do not have standing to sue; (2) the claims are time-

barred; and (3) the plaintiffs have failed to state claims upon which relief may be

granted.

                                       Background

       The following facts are drawn from the plaintiffs' amended complaint. Because

the Court is considering a motion to dismiss, it accepts as true the complaint's well-

pleaded factual allegations. Lett v. City of Chicago, 946 F.3d 398, 399 (7th Cir. 2020).

That said, the Court "offer[s] no opinion on the ultimate merits," recognizing that "further

development of the record may cast the facts in a light different from the complaint."

Savory v. Cannon, 947 F.3d 409, 412 (7th Cir. 2020).

A.     The parties

       There are five plaintiffs. The first, Amontae Williams, is a former Chicago Public

Schools (CPS) student who graduated from a school that hosted the Quiet Time

program. His father, Darryl Williams, is also a plaintiff. Dasia Skinner is the third; she is

a substitute teacher who taught at two Chicago public schools that hosted Quiet Time.

The fourth and fifth plaintiffs are Separation of Hinduism from our Schools (SHOS) and

Civil Liberties for Urban Believers (CLUB), two unincorporated associations with alleged

interests in this case.

       There are three defendants. First is the David Lynch Foundation (DLF). DLF's

mission is the promotion and "widespread implementation of . . . Transcendental



                                             2
      Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 3 of 45 PageID #:631




Meditation." Amd. Compl. ¶ 16. To that end, DLF promotes Transcendental Meditation

in schools through the Quiet Time program. According to its website, DLF believes that

Quiet Time "improv[es] academic performance and reduc[es] stress and violence" and

cites evidence it believes supports its conclusion. Id. at Ex. H. "[H]undreds of public,

private, and charter schools worldwide" have adopted Quiet Time as a result of DLF's

efforts. Id. At one point, some of those schools were Chicago public schools.

         According to the plaintiffs, the story of how Quiet Time came to be in Chicago's

public schools began when DLF approached the second defendant, the University of

Chicago. The University is home to a consortium of research centers, called the Urban

Labs, that "work[ ] 'to address challenges across five key dimensions of urban life'"

including in education, health, and poverty. Id. ¶ 17. The University's Urban Labs

"partner[ ] with civic and community leaders to identify, test, and help scale the

programs and policies with the greatest potential to improve human lives." Id. At some

point—the plaintiffs do not say when or why—DLF asked the University to be its

research partner in a project that would involve implementing Quiet Time in certain

Chicago public schools. The University agreed.

         Together the organizations sought approval from the last defendant, the Board of

Education of the City of Chicago, which agreed to their proposal. 1 According to the

plaintiffs, the three defendants "worked collaboratively" to create parameters for Quiet

Time's implementation in handful of the Board's schools and to implement the program

within those schools. See id. ¶¶ 23, 24.




1   The plaintiffs' complaint incorrectly refers to the Board as "Chicago Public Schools."
                                               3
     Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 4 of 45 PageID #:632




B.     The Quiet Time program

       Quiet Time took place during the school day and used space on school property.

The program consisted of two 15-mintues meditation sessions—one in the morning and

one in the afternoon—on every school day. Sessions were typically led by

Transcendental Meditation instructors who were certified by the Maharishi Foundation,

a not-for-profit organization founded by Maharishi Mahesh Yogi, who developed the

Transcendental Meditation technique. When a Transcendental Meditation instructor

was unavailable, CPS teachers were expected to lead meditation sessions.

       Though defendants represented Quiet Time as non-religious in nature, as

discussed below, the plaintiffs allege that the program had what they call "hidden

religious" elements. See id. ¶ 61, 63.

       1.     Puja initiation ceremony

       Quiet Time required participation in a "Puja" initiation ceremony. Students were

expected to "actively participate" in the ceremony. Id. ¶ 32. The Puja ceremonies were

led by the Transcendental Meditation instructors. During the ceremony, items were

placed around a picture of Guru Dev, a former teacher of the Maharishi. After the items

were "presented" to the picture of Guru Dev, the Transcendental Meditation instructor

chanted in Sanskrit and performed rehearsed movements. Id. ¶ 30. Translated into

English, the words chanted in Sanskrit included "statements recognizing the power

possessed by various Hindu deities and invitations to those same Hindu deities to

channel their powers through those in attendance." Id. ¶ 37.

       2.     Mantras

       When students were taught to meditate, they were instructed to "silently repeat"



                                            4
     Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 5 of 45 PageID #:633




an assigned mantra to assist them in their meditation. Id. ¶¶ 41, 42, 49. Students were

told to use only the mantra that had been assigned to them by their Transcendental

Meditation instructor. The mantras were in Sanskrit. Though students were taught how

to pronounce their mantra, they were not told the meaning of the words. Instead, the

Transcendental Meditation instructors told students that the mantras were "meaningless

sounds." Id. ¶ 45. The plaintiffs assert that, to the contrary, the mantras "honor or

reference specific Hindu deities." Id. ¶ 47.

       3.     Secretive nature

       Students in Quiet Time were asked to keep to an oath of secrecy. The oath

required them to keep their experience in the program secret from others, including their

parents, guardians, and other students. Instructors explained that failing to keep this

"oath of secrecy" would make the practice of Transcendental Meditation "wholly

ineffective." Id. ¶ 55.

       4.     Mediation Sessions

       To indicate the beginning of a meditation session, the Transcendental Meditation

instructor rang a small handheld bell known as a "Ghanta." The plaintiffs allege that

these "ritual bell[s]" are commonly used in Hindu religious practices and that, in

Hinduism, bells are "used to indicate a desire to interact with a deity and to prepare a

listener's mind [for] said interaction." Id. ¶ 61.

C.     Plaintiff-specific allegations

       1.     Amontae Williams

       Amontae Williams alleges that he was "coerced . . . to engage in religious

practices and rituals that are based in Hinduism, in violation of his rights." Id. ¶ 76. At



                                               5
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 6 of 45 PageID #:634




the time the relevant events occurred, Amontae was a congregant of a Christian church

and was raised within the Christian faith. He attended Bogan Computer Technical High

School in Chicago until he graduated in spring of 2019. Bogan was one of the schools

that hosted Quiet Time.

       During his senior year, Amontae felt coerced to participate in Quiet Time by

school administrators, teachers, and the Transcendental Meditation instructors; he

discussed this pressure to participate with his classmates who felt similarly. Amontae

also felt discomfort when participating in Quiet Time and wished to stop participating in

it; he also discussed this with his classmates, some of whom felt the same. When he

tried to ask Transcendental Meditation instructors to explain the meaning or significance

of aspects of Quiet Time (e.g., the Puja ceremony or the mantra), he was "repeatedly

rebuffed." Id. ¶ 75. While participating in Quiet Time, Amontae had a traumatic

experience that he describes as "like [an] exposure to negative spiritual influences,

contrary to his religious upbringing." Id. ¶ 74.

       After he learned of the "hidden religious nature" of Quiet Time, Amontae shared

what he learned with his classmates. Id. ¶ 71. When CPS officials learned what

Amontae was sharing, he was sent to the principal's office on two occasions. The first

time he was sent to the principal's office, Amontae met with the school's Operations and

Climate and Culture Manager, Sharon Dixon. She told him to stop telling other students

that Quiet Time involved religious practices or Hindu rituals. The second time he was

sent to the office, Amontae met with Dixon again. This time, Dixon threatened to

suspend Amontae if he continued to tell students about any alleged connection between

Quiet Time and Hinduism.



                                              6
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 7 of 45 PageID #:635




       Amontae's sworn declaration—which is incorporated by reference in the

complaint—largely matches the above allegations.

       2.     Dasia Skinner

       Dasia Skinner claims she was "coerced . . . to facilitate religious practices and

rituals that are based in Hinduism, in violation of her rights." Id. ¶ 84. Skinner is an

"active participant" in a Christian Church and "strongly identifies with the Christian faith."

Id. ¶ 79. She was a substitute teacher who accepted assignments at Bogan and at

Gage Park High School in 2018 and 2019. At the time the relevant events occurred,

Gage Park, like Bogan, hosted Quiet Time.

       After learning about Quiet Time and hearing some students' concerns, Skinner

"conducted her own investigation" into the origins of the Transcendental Meditation. Id.

¶ 82. After speaking with students, Transcendental Meditation instructors, and doing

her own research, Skinner determined that the practice is built upon Hindu religious

practice and rituals. Skinner alleges that her personal faith and religious practices are

inconsistent with Hinduism.

       Skinner further alleges that she felt "pressured" by CPS administrators to support

Quiet Time and to encourage students to participate in the program. Id. ¶ 80. She also

says she felt "pressured to evaluate students based upon their participation" in the

program. Id. ¶ 81. Notably, however, neither Skinner's allegations in the complaint nor

her declaration—which is incorporated by reference in the complaint—state that Skinner

evaluated students or participated in any capacity in the Quiet Time program.

       3.     Darryl Williams

       Darryl Williams is Amontae's father. He alleges that the defendants, "by



                                              7
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 8 of 45 PageID #:636




facilitating religious practices and rituals that are based in Hinduism, interfered with [his]

parental right to direct the religious education of his . . . child." Id. ¶ 92.

       Darryl attends a Christian Church and strongly identifies with the Christian faith.

He "has gone to great lengths" to dictate his children's religious education. Id. ¶ 88.

When Darryl first learned of the program and its alleged connections to Hinduism, he

was "angered by the intrusion into his child's religious education and coercion toward a

belief system" he believed was inconsistent with Christianity. Id. ¶ 90. He was also

angered to see the use of public funds and resources go toward supporting Quiet Time,

Hindu beliefs, and the practice of Transcendental Meditation.

       Darryl's sworn declaration—which is incorporated by reference in the complaint—

largely matches the above allegations.

       4.      SHOS and CLUB

       SHOS is an "unincorporated association" of students, their parents, and others,

whose goal is to "remove Hindu-based religious practices, concealed as

'Transcendental Meditation,'" from public schools. Id. ¶ 10. CLUB is an "unincorporated

association of churches and ministries" that is "organized and directed by the Holy

Spirit." Id. ¶ 11. Its goal is to protect religious civil liberties. In its declaration—which is

incorporated by reference in the complaint—CLUB states that "its churches and

ministries have many member families with children who have been enrolled, are

currently enrolled or will be enrolled in CPS in the future." CLUB Decl. ¶ 4.

                                          Discussion

       The defendants challenge each plaintiff's standing to bring suit. To the extent the

defendants seek dismissal for lack of standing, those challenges are properly viewed as



                                                8
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 9 of 45 PageID #:637




motions to dismiss under Federal Rule of Civil Procedure 12(b)(1). See Retired Chi.

Police Ass'n v. City of Chicago, 76 F.3d 856, 862 (7th Cir. 1996). When reviewing a

challenge to subject matter jurisdiction, "the court must first determine whether a factual

or facial challenge has been raised." Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir.

2015).

         In a facial challenge to subject matter jurisdiction, the defendant argues that the

plaintiff has insufficiently alleged a basis for subject matter jurisdiction. Id. (citing Apex

Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443 (7th Cir. 2009)). Because the

plaintiff is the party who invoked federal jurisdiction, when faced with a facial challenge,

he "bears the burden of establishing the required elements of standing." Lee v. City of

Chicago, 330 F.3d 456, 468 (7th Cir. 2003)

         Conversely, in a factual challenge—"where the complaint is formally sufficient but

the contention is that there is in fact no subject matter jurisdiction"—district courts look

past "the jurisdictional allegations of the complaint and view whatever evidence has

been submitted on the issue to determine whether in fact subject matter jurisdiction

exists." Apex Digital, 572 F.3d at 444 (internal quotation marks omitted). Plaintiffs

undergoing a factual challenge to standing must show their standing exists by a

preponderance of the evidence. See Kathrein v. City of Evanston, 636 F.3d 906, 914

(7th Cir. 2011).

         The defendants also challenge the sufficiency of the plaintiffs' complaint under

Federal Rule of Civil Procedure 12(b)(6). Dismissal under Rule 12(b)(6) is proper if a

complaint fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). "To survive a motion to dismiss the complaint must state a claim for relief that



                                               9
     Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 10 of 45 PageID #:638




is plausible on its face." Doe v. Columbia Coll. Chicago, 933 F.3d 849, 854 (7th Cir.

2019) (internal quotation marks omitted). A claim is plausible on its face "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Bissessur v. Ind. Univ. Bd. of

Trs., 581 F.3d 599, 602 (7th Cir. 2009) (internal quotation marks omitted).

A.      Rule 12(b)(1) challenges

        Both the Board and DLF assert that none of the plaintiffs has standing to bring

this suit. The Board adopts DLF's argument and the University adopts both arguments.

The difference between the defendants' arguments is that the Board offers a facial

challenge to the plaintiffs' standing, and DLF has advanced a factual challenge to the

plaintiffs' standing.

        1.     Facial challenge to standing

        The Board argues that none of the individual plaintiffs (the Williamses or Skinner)

can establish standing because they have failed to plead an injury in fact. It also argues

that the organizational plaintiffs do not have standing to sue in their representational

capacity.

        To bring suit in federal courts, a plaintiff must meet the "irreducible constitutional

minimum of standing." See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). To

establish Article III standing, a plaintiff must demonstrate that: (1) he "has suffered an

injury in fact that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical"; (2) his "injury is fairly traceable to the challenged action of

the defendant"; and (3) "it is likely, as opposed to merely speculative, that [his] injury will

be redressed by a favorable decision." Silha, 807 F.3d 173 (internal quotation marks



                                              10
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 11 of 45 PageID #:639




omitted).

       In considering a facial challenge to subject matter jurisdiction, the Court "must

accept all well-pleaded factual allegations as true and draw all reasonable inferences in

favor of the plaintiff[s]." Silha, 807 F.3d at 173. As noted earlier, the plaintiffs have the

burden of establishing that they meet the requirements for standing. See Disability Rts.

Wis., Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d 796, 800 (7th Cir. 2008). The

Court considers each plaintiff's standing to sue individually.

              a.     Amontae Williams

       At the outset, the Board argues that Amontae cannot establish standing to assert

a claim for violation of the Establishment Clause because he has not alleged a concrete

injury. In the Board's telling, Amontae's injury is only psychological, and a "psychology

injury is insufficient to constitute an injury in fact under the Establishment Clause." Bd.'s

Br. at 7 (citing Valley Forge Christian Coll. v. Americans United for Separation of Church

& State, Inc., 454 U.S. 464 (1982)). The Board is wrong.

       "The concept of a concrete injury is particularly elusive in the Establishment

Clause context because the Establishment Clause is primarily aimed at protecting

noneconomic interests of a spiritual, as opposed to a physical or pecuniary, nature."

Freedom from Religion Found., Inc. v. Lew, 773 F.3d 815, 819 (7th Cir. 2014)

(alterations accepted) (internal quotation marks omitted). That said, the rule is that "a

plaintiff cannot establish standing based solely on being offended by the government's

alleged violation of the Establishment Clause," not that a plaintiff may not base standing

on psychological injury at all. See id. (emphasis added). To be specific, "[n]either

psychological harm produced by observation of conduct with which one disagrees nor



                                             11
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 12 of 45 PageID #:640




offense at the behavior of government and a desire to have public officials comply with

one's view of the law constitutes a cognizable injury." Johnson v. U.S. Off. of Pers.

Mgmt., 783 F.3d 655, 660 (7th Cir. 2015) (internal quotation marks omitted).

       Contrary to the Board's argument, the Supreme Court in Valley Forge did not

hold that psychological injuries were per se insufficient. See 454 U.S. at 485. Instead,

the Court held that the plaintiffs lacked standing because they failed "to identify any

personal injury suffered by them as a consequence of the alleged [violation of the

Establishment Clause], other than the psychological consequence presumably

produced by observation of conduct with which one disagrees." Id.; see also Freedom

From Religion Found., Inc. v. Obama, 641 F.3d 803, 807–08 (7th Cir. 2011) ("The

'psychological consequence presumably produced by observation of conduct with which

one disagrees' is not an 'injury' for the purpose of standing." (citing Valley Forge, 454

U.S. at 485)).

       In this case, however, even if Amontae's injury could be characterized as only

psychological, that injury would have been produced because of his direct, allegedly

coerced participation in Quiet Time, not by his mere observation of the actions of others.

He alleges that he was coerced to participate in Quiet Time's daily components, that he

was assigned a mantra, and that he was pressured to take part in a Puja ceremony.

Importantly, the psychological injury the Board claims is insufficient—Amontae's

"exposure to negative spiritual influences," an experience he describes as "almost like a

possession"—is alleged to have occurred while he was meditating as part of the

program. See Amd. Compl. ¶ 74; A. Williams Decl. ¶ 16–18. In all, Amontae claims to

have suffered a direct, personal injury by coerced participation in what he contends



                                             12
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 13 of 45 PageID #:641




were religious ceremonies. His allegations are therefore far more substantial and far

more personal than just "a feeling of alienation" due to government action or a "a desire

to have public officials comply with [his view of] the Constitution." See Obama, 641

F.3d at 807.

       Next, the Board argues that Amontae cannot establish standing under the Free

Exercise Clause because his allegations about Christianity are in the past tense and

"speak only to previously attending church with his family and how he was raised."

Bd.'s Br. at 8. To have standing under the Free Exercise Clause, a plaintiff must allege

the infringement of his religious freedoms. See McGowan v. Maryland, 366 U.S. 420,

429 (1961) (determining plaintiffs lacked standing because they did not "allege any

infringement of their own religious freedoms"); see also Sch. Dist. of Abington Twp. v.

Schempp, 374 U.S. 203, 225 n.9 (1963) ("[T]he requirements for standing to challenge

state action under the Establishment Clause, unlike those relating to the Free Exercise

Clause, do not include proof that particular religious freedoms are infringed.").

       Looking to the complaint, Amontae states that he "regularly attended a Christian

church with his family and was raised within the Christian faith." Amd. Compl. ¶ 67. He

explains that he was "coerced" into participating in the Quiet Program and that when he

sought to tell students about his suspicions regarding the program's supposed religious

foundations, he was reprimanded and threatened with suspension. And he describes

the possession-like experience he had as contrary to his "religious upbringing." Id. ¶ 74.

Thus, he states what his religious beliefs are and how he contends they were infringed

upon. See McGowan, 366 at 429.

       Even if Amontae were unable to establish any religious beliefs, he would still



                                            13
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 14 of 45 PageID #:642




have standing under the Free Exercise Clause, as the guarantees of the Religion

Clauses are not limited to only those Americans who practice a religion. "[T]he

government may not favor one religion over another, or religion over irreligion, religious

choice being the prerogative of individuals under the Free Exercise Clause." McCreary

Cty. v. Am. C.L. Union of Ky., 545 U.S. 844, 875–76 (2005) (emphasis added); see also

id. at 884 ("The Religion Clauses . . . protect adherents of all religions, as well as those

who believe in no religion at all.") (O'Connor, J., concurring). Relatedly, the Seventh

Circuit has said that "[a]theism is a school of thought that takes a position on religion,

the existence and importance of a supreme being, and a code of ethics, and it is thus a

belief system that is protected by the Free Exercise and Establishment Clauses."

Kaufman v. Pugh, 733 F.3d 692, 697 (7th Cir. 2013) (emphasis added) (internal

quotation marks omitted). Again, Amontae's allegations at bottom are that his school

compelled him to participate in religious activity that was against his beliefs. That would

be enough to establish standing under the Free Exercise Clause.

       In sum, Amontae has stated an injury in fact under both the Establishment and

Free Exercise clauses.

              b.     Darryl Williams

       Darryl Williams—not through his son but on his own—also asserts claims in this

case. The Board recognizes, as it must, that parents may have standing under both the

Establishment and Free Exercise clauses to challenge violations if they are affected by

the government action. See Wisconsin v. Yoder, 406 U.S. 205 (1972). Nevertheless,

the Board asserts that Darryl should not be able to assert his claims given that his son

was a legal adult for some of the relevant period and courts are "reluctant to extend the



                                             14
    Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 15 of 45 PageID #:643




constitutional protections afforded the parent-child relationship to cases involving adult

children." See Russ v. Watts, 414 F.3d 783, 788 (7th Cir. 2005). 2 The Board proposes,

therefore, that the Court either find that Darryl lacks standing entirely or limit Darryl's

claims to those events that took place before his son's eighteenth birthday.

       Darryl seemingly concedes that his claims may not encompass events that

occurred beyond Amontae's eighteenth birthday. Nevertheless, he argues that he has

standing as a taxpayer and therefore may still pursue his claims regardless of his son's

age.

       First, the Court considers Darryl's standing as a parent. Darryl has said that he

went to "great lengths" to dictate his children's religious education. Amd. Compl. ¶ 88.

He was "angered by the intrusion into his child's religious education and coercion

toward a belief system" that he believed was inconsistent with Christianity. Id. ¶ 90.

Since Yoder, "[c]ourts have recognized that parents have standing as a result of their

right to direct the religious training of their children." Fleischfresser v. Dirs. of Sch. Dist.

200, 15 F.3d 680, 683 (7th Cir. 1994) (citing cases). The Seventh Circuit has held that

parents have standing to raise an Establishment Clause claim "because the

impermissible establishment of religion might inhibit their right to direct the religious

training of their children." Id. at 684. Parents have standing to sue under the Free

Exercise Clause "only if they claim infringement of their personal religious freedom" and

when they allege interference with their "direct, personal right to direct their children's




2It is worth noting that this case is not entirely on point, as it considered parents'
constitutional right to recover for the loss of society and companionship of their son.
See Russ, 414 F.3d 789–90.

                                               15
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 16 of 45 PageID #:644




religious training." Id. (citing McGowan, 366 U.S. at 429).

       The Court has not been able to identify any case in which a parent of an adult

child has been able to assert claims alleging interference with that child's religious

upbringing. And at least one circuit has said that parents only have "the religious

freedom . . . to control the religious upbringing and training of their minor children." See

Grove v. Mead Sch. Dist. No. 354, 753 F.2d 1528, 1531 (9th Cir. 1985). This

background—along with various courts' reluctance "to extend the constitutional

protections afforded the parent-child relationship to cases involving adult children"—

convinces the Court that a parent may not pursue claims alleging interference with a

child's religious education once that child reaches the age of majority. See Russ, 414

F.3d at 788 (citing cases from the First, Third, and D.C. Circuits). Therefore, though the

Court determines that Darryl has standing as a parent under both the Establishment

and Free Exercise clauses, he has standing only to the extent his claims involve events

that took place before his son's eighteenth birthday.

       Next, the Court considers Darryl's taxpayer standing argument. In their response

brief, the plaintiffs argue that Darryl has taxpayer standing to "challenge the ways in

which taxpayer-funded space and resources were used in violation of the Establishment

Clause." Pl.'s Resp. to Bd. at 8. That's all well and good, but the plaintiffs never state

which form of taxpayer standing Darryl is alleging. "[S]ince its first pronouncements on

taxpayer standing, the Supreme Court has distinguished between . . . federal and state

taxpayers . . . and municipal taxpayers." See Hinrichs v. Speaker of House of

Representatives of Ind. Gen. Assembly, 506 F.3d 584, 600 n.9 (7th Cir. 2007).

Therefore, the Court will consider each.



                                             16
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 17 of 45 PageID #:645




       First, the Court considers federal taxpayer standing, for which the Supreme Court

has erected a general bar. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 347

(2006). The general prohibition against federal taxpayer standing exists because a

taxpayer's interest in any government action, as a taxpayer, "is comparatively minute

and indeterminable, and the effect upon future taxation, of any payment out of the

funds, so remote, fluctuating and uncertain, that no basis is afforded for an appeal to the

preventive powers of a court of equity." Frothingham v. Mellon, 262 U.S. 447, 487

(1923).

       In Flast v. Cohen, 392 U.S. 83 (1968), the Supreme Court established an

exception to the general rule announced in Frothingham: "a taxpayer will have standing

. . . when he alleges that congressional action under the taxing and spending clause is

in derogation of those constitutional provisions which operate to restrict the exercise of

the taxing and spending power." Id. at 105–06. To properly assert standing as a

taxpayer, a plaintiff must:

       First . . . establish a logical link between that status and the type of
       legislative enactment attacked. Thus, a taxpayer will be a proper party to
       allege the unconstitutionality only of exercises of congressional power
       under the taxing and spending clause of [Article I, section 8], of the
       Constitution. It will not be sufficient to allege an incidental expenditure of tax
       funds in the administration of an essentially regulatory statute . . . .
       Secondly, the taxpayer must establish a nexus between that status and the
       precise nature of the constitutional infringement alleged. Under this
       requirement, the taxpayer must show that the challenged enactment
       exceeds specific constitutional limitations imposed upon the exercise of the
       congressional taxing and spending power and not simply that the enactment
       is generally beyond the powers delegated to Congress by [Article I , section
       8].

Id. at 102–03.

       Darryl has not properly asserted a basis for federal taxpayer standing. The



                                              17
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 18 of 45 PageID #:646




complaint includes two allegations related to the use of public funds. First, it reflects

that Darryl was "angered by the use of public funds and resources to create

environments within public schools where Hindu beliefs and the practice of

'Transcendental Meditation' were being endorsed." Amd. Compl. ¶ 91. Also included

among the complaint's allegations is that "CPS' practice causes taxpayer funds to

support the practice of 'Transcendental Meditation' and the propagation of the religious

views specific to 'Transcendental Meditation.'" Amd. Compl. ¶ 111. Neither of these

allegations is sufficient to assert federal taxpayer standing because Darryl is not

challenging "a [federal] law authorizing the use of federal funds," a law he believes

violates the Establishment Clause. See Hein v. Freedom From Religion Found., Inc.,

551 U.S. 587, 593 (2007). "Flast did not . . . create an exception to the taxpayer-

standing bar for all Establishment Clause cases." Laskowski v. Spellings, 546 F.3d 822,

826 (7th Cir. 2008). Instead, federal taxpayer standing exists "[o]nly when a taxpayer

challenges a specific congressional appropriation—not a government program or

activity funded from general appropriations—will the link to the Article 1, Section 8

taxing and spending power be sufficient to support standing under Flast." Id. In this

case, Darryl is simply challenging the purported distribution of funds from the Board's

overall budget to the Quiet Time program. That is not enough to confer federal taxpayer

standing.

       Darryl is also ineligible for state taxpayer standing. A plaintiff who wishes to

establish state taxpayer standing is held to the same requirements as a federal

taxpayer. Hinrichs, 506 F.3d at 598. State taxpayers too "must establish the requisite

nexus between their status and the challenged enactment in order to meet the test



                                             18
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 19 of 45 PageID #:647




articulated in Flast." Id. Darryl has not even alleged that there is an unconstitutional

state appropriation at issue here, not to mention alleging a nexus between his status as

a taxpayer and a state appropriation.

       As with federal and state taxpayer standing, so too with municipal taxpayer

standing. Municipal taxpayer is subject to less exacting requirements than state or

federal taxpayer standing. Hinrichs, 506 F.3d at 600 n.9. To be eligible for municipal

taxpayer standing, the plaintiff: (1) must be a taxpayer of the municipality he wishes to

sue and (2) "must establish that the municipality has spent tax revenues on the

allegedly illegal action." Protect Our Parks, Inc. v. Chicago Park Dist., 971 F.3d 722,

734 (7th Cir. 2020). To meet that second requirement, the plaintiff must bring a 'good-

faith pocketbook action.'" Id. In other words, the plaintiff must show that he "has 'the

requisite financial interest that is, or is threatened to be, injured by' the municipality's

illegal conduct." Id.; see also Clay v. Fort Wayne Cmty. Sch., 76 F.3d 873, 879 (7th Cir.

1996) ("[M]unicipal taxpayers have standing when they object to a disbursement of

funds occasioned solely by the alleged unconstitutional conduct. Municipal taxpayer

status does not confer standing absent some allegation by the plaintiffs of an illegal use

of tax revenues.").

       Darryl cannot meet the second requirement for municipal taxpayer standing, as

he has not shown that the Board "has actually expended funds on the allegedly illegal

elements of the disputed practice." Id. at 735. In Protect Our Parks, the plaintiffs

alleged that the illegal elements of the municipal expenditure—"the construction and

operation of the Obama Presidential Center"—violated the public trust doctrine. Id. The

Seventh Circuit determined that claim was insufficient to establish standing because it



                                              19
    Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 20 of 45 PageID #:648




was the Obama Foundation—rather than the City of Chicago—that would bear the cost

of constructing and operating the Center. Id. Given that no municipal tax money was to

be spent on the allegedly illegal activity, the plaintiffs' status as municipal taxpayers was

irrelevant for standing purposes. Id.

       In this case, Darryl does not assert that the Board expended municipal taxes on

the allegedly unconstitutional elements of Quiet Time—e.g., the Puja initiation ceremony

or the meditation sessions. Instead, he makes a more general claim: that the Board

used public funds toward the program. But it is possible that—as in Protect Our

Parks—the Board has not expended any funds on the purportedly unconstitutional

elements of Quiet Time, but instead spent money on ancillary services, such as funds

spent on school operations. See id. (determining that the City's expenditures toward

"alteration and rerouting of roadways," "environmental remediation and utilities work,"

and "construction of athletic facilities" were not enough to establish municipal standing

because the plaintiffs did not allege that those projects were illegal). Without more, the

municipal-taxpayer route to standing is closed to Darryl. 3

       In sum, Darryl does not have taxpayer standing, but he has standing as a parent

under both the Establishment and Free Exercise clauses, limited to the events that took

place before his son's eighteenth birthday.




3 In addition to arguing that Darryl, specifically, has taxpayer standing, the plaintiffs also
argue that "the parents, teachers, and related faith community members" that are
involved in this litigation are also eligible for taxpayer standing. Pl.'s Resp. to Bd. at 9–
10. But the Court has not yet certified a class, so it is not clear who the parents (other
than Darryl), teachers (other than Skinner), and faith community members are.
Because this argument does not address the standing of any party currently before the
Court, the Court need not address it.
                                              20
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 21 of 45 PageID #:649




              c.     Skinner

       The Board argues that Skinner lacks standing because she has neither alleged

that she participated in the Quiet Time program nor explained how her proximity to

those who did participate in the program was injurious to her religious beliefs. The

plaintiffs assert that the Board's argument "ignores" Skinner's allegations in the

complaint and in her declaration.

       Skinner claims she was "coerced . . . to facilitate religious practices and rituals

that are based in Hinduism, in violation of her rights." Id. ¶ 76. She further alleges that

she felt "pressured" by CPS administrators to support Quiet Time and to encourage

students to participate in the program. Id. ¶ 80. She also says she felt "pressured to

evaluate students based upon their participation" in the program. Id. ¶ 81.

       But neither her allegations in the complaint, nor those in her declaration, state

that Skinner actually participated in Quiet Time in any capacity or that she ever actually

evaluated students. In fact, everything of relevance conveyed in Skinner's complaint—

the details of the Quiet Time program, students' experiences, and parents' reactions—

comes secondhand from her conversations with students, parents, and Quiet Time

instructors. She claims no direct involvement or even an attempt to pressure her to be

involved in promoting or participating in the program.

       It appears, therefore, that Skinner's injury consists only of the claimed

"nonobservance of the Constitution" by others or the observation of conduct that did not

conform with her religious beliefs—neither of which is "a species of injury in fact." See

Obama, 641 F.3d at 808 (internal quotation marks omitted). Thus, she does not have

standing to sue under the Establishment Clause because she has failed "to identify any



                                             21
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 22 of 45 PageID #:650




personal injury suffered by [her] as a consequence of the alleged constitutional error,

other than the . . . consequence presumably produced by observation of conduct with

which one disagrees." See Valley Forge, 454 U.S. at 485.

       Moreover, Skinner has no standing under the Free Exercise Clause as she has

not set out a viable claim of infringement of her religious beliefs sufficient to confer

standing. Missing from her allegations is any description of how her mere proximity to

students participating in Quiet Time would have inhibited her religious beliefs. That is a

necessary component to establish her standing under the Free Exercise Clause. See

McGowan, 366 U.S. at 429; see also Harris v. McRae, 448 U.S. 297, 320 (1980)

(determining that some plaintiffs lacked standing to challenge the Hyde Amendment—

which severely limits the use of federal funds to reimburse the cost of abortion—

because even though they pled their deeply held religious beliefs, "they failed to allege

either that they are or expect to be pregnant or that they are eligible to receive

Medicaid").

       Skinner's claims are therefore dismissed for lack of standing.

              d.     SHOS and CLUB

       The Board's final standing argument is that neither SHOS nor CLUB has

standing to sue. The Court agrees. The organizations do not plead that they,

themselves, have been injured. See, e.g., Disability Rts. Wis.,, 522 F.3d at 800.

Instead, they claim associational standing. An organization has associational

standing—and is therefore able to file suit on behalf of its members—when "(1) its

members would otherwise have standing to sue in their own right, (2) the interests it

seeks to protect are germane to the organization's purpose, and (3) neither the claims



                                             22
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 23 of 45 PageID #:651




asserted, nor the relief requested, requires the participation of individual members in the

lawsuit." Id. at 801.

       SHOS's only allegation in the complaint is that it is an "unincorporated

association" of students, their parents, and others, whose goal is to "remove Hindu-

based religious practices, concealed as 'Transcendental Meditation,'" from public

schools. Amd. Compl. ¶ 10. That lonely allegation is not sufficient to establish that any

of SHOS's members have sustained an injury and have standing to sue. Because it

cannot meet the first requirement for associational standing, SHOS must be dismissed

from this suit for lack of standing.

       CLUB also fails to establish associational standing. Like SHOS, CLUB is an

"unincorporated association of churches and ministries." Id. ¶ 11. In its declaration,

CLUB states that "its churches and ministries have many member families with children

who have been enrolled, are currently enrolled or will be enrolled in CPS in the future."

CLUB Decl. ¶ 4. But CLUB does not allege that any of its member-groups have

students who attended schools that hosted Quiet Time or even took part in the program.

Moreover, CLUB pleads that it first heard about Quiet Time from plaintiffs' counsel.

Thus, like SHOS, CLUB fails to establish that any of its members have sustained an

injury and have standing to sue. CLUB is dismissed from this suit.

       2.     Factual challenge to standing

       DLF asserts a factual challenge to subject matter jurisdiction, which at this point

the Court need consider only with regard to the Williamses. Though "a facial attack

does not challenge the alleged facts themselves . . . . a factual attack does [by] testing

the existence of the jurisdictional facts underlying the allegations." Bazile v. Fin. Sys. of



                                             23
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 24 of 45 PageID #:652




Green Bay, Inc., 983 F.3d 274, 279 (7th Cir. 2020) (citation omitted). And although "a

plaintiff undergoing only a facial attack enjoys treatment of her allegations as true," a

plaintiff undergoing a factual attack does not have that benefit. Id. Instead, courts

considering factual attacks to subject matter jurisdiction "may consider and weigh

evidence outside the pleadings to determine whether it has power to adjudicate the

action." Id. Furthermore, once a factual attack is launched, "the plaintiff must support

each controverted element of standing with . . . a showing by a preponderance of the

evidence, or proof to a reasonable probability, that standing exists." Id. at 278 (citations

omitted).

       Like the Board, DLF mainly asserts that the plaintiffs have not met the injury-in-

fact requirement. Specifically, DLF claims that even if the plaintiffs' complaint is formally

sufficient, they lack standing to pursue the injunctive relief, declaratory relief, nominal

damages, and compensatory damages that they request. See Kenseth v. Dean Health

Plan, Inc., 722 F.3d 869, 890 (7th Cir. 2013) ("[A] plaintiff must demonstrate standing for

each form of relief sought."). The Court considers each argument in turn.

              a.     Injunctive and declaratory relief

       DLF first argues that the Williamses lack standing to pursue either injunctive or

declaratory relief because the Board discontinued its partnership with DLF and ended

the operation of Quiet Time in its schools more than a year before the complaint was

filed. The defendants have submitted affidavits and other evidence to support that the

following: (1) the Quiet Time program was discontinued in CPS after the 2018-2019

school year; and (2) there are no present plans to re-instate the program in CPS. The

plaintiffs explain that they have standing to pursue injunctive relief because DLF has



                                             24
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 25 of 45 PageID #:653




communicated that it hopes to one day resume the program in CPS should conditions

allow it.

        To demonstrate injury in fact, a "plaintiff must establish that he has sustained or

is immediately in danger of sustaining some direct injury." Tobin for Governor v. Ill.

State Bd. of Elections, 268 F.3d 517, 528 (7th Cir. 2001). Neither an "abstract injury,"

"past exposure to illegal conduct," nor speculation that a plaintiff "may suffer the same

injury at some time in the future," will suffice in demonstrating "a present case or

controversy regarding prospective equitable relief." See id. (internal quotation marks

omitted). Instead, the Supreme Court has said that "to invoke Article III jurisdiction a

plaintiff in search of prospective equitable relief must show a significant likelihood and

immediacy of sustaining some direct injury." Sierakowski v. Ryan, 223 F.3d 440, 443

(7th Cir. 2000) (citing Adarand Constructors, Inc. v. Pena, 510 U.S. 200, 210–11 (1995);

City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983)).

        The Williamses do not have standing to pursue either injunctive or declaratory

relief because they have not established any likelihood of future injury. Any assertion

that either Williams is likely to be injured in the future is "purely speculative," see Tobin

for Governor, 268 F.3d at 528, as neither plaintiff has demonstrated "a significant

likelihood and immediacy of sustaining some direct injury." See Sierakowski, 223 F.3d

at 443. The parties do not dispute that the program ended with the conclusion of the

2018-2019 school year. CPS clearly and unequivocally communicated to school

principals that it had "made a programmatic decision to not continue the program with

DLF" and that "[DLF] will no longer operate the Quiet Time program in CPS." Dkt. no.

19–2 at 1.



                                              25
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 26 of 45 PageID #:654




       It is true that a DLF official expressed "hop[e] that the current impasse with CPS

leadership . . . will shift in time, and that [DLF] will have the opportunity to resume the

program for schools that recognize its value." Dkt. no. 19–2 at 2. But that expression of

hope lacks any of the indicia necessary to confer standing to seek injunctive relief. See

Sierakowski, 223 F.3d at 443. And even if there were a real and immediate threat of

future injury, it is not clear how either Amontae or Darryl Williams would be subjected to

a risk of harm, as Amontae has already graduated and is no longer a CPS student.

See, e.g., Roberts v. Madigan, 921 F.2d 1047, 1052 (10th Cir. 1990) (concluding certain

plaintiffs lacked standing to seek injunctive relief because there was only a "speculative

likelihood" that their children would be placed in the classroom in which the alleged

Establishment Clause violations occurred).

       In sum, the plaintiffs cannot demonstrate a realistic threat of future harm. They

therefore "lack[ ] the requisite personal stake in the outcome of this litigation to establish

standing to seek" either injunctive or declaratory relief. See Sierakowski, 223 F.3d at

444 (citing Lyons, 461 U.S. at 111 ("Absent a sufficient likelihood that he will be

wronged in a similar way, Lyons is no more entitled to an injunction than any other

citizen of Los Angeles; and a federal court may not entertain a claim by any or all

citizens who no more than assert that certain practices of law enforcement officers are

unconstitutional.")). 4




4The Board also argues that the plaintiffs' request for injunctive and declaratory relief is
moot. Because no plaintiff has standing to seek injunctive or declaratory relief, the
Court need not consider the question of mootness. That said, the court rejects the
Board's assertion that the case must be dismissed if the plaintiffs cannot pursue
equitable relief, as "we must trudge on," and consider the plaintiffs' standing to seek
damages. See Brandt v. Bd. of Educ. of Chicago, 480 F.3d 460, 465 (7th Cir. 2007).
                                             26
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 27 of 45 PageID #:655




       b.     Nominal and compensatory damages

       DLF argues that the plaintiffs may not seek compensatory damages because

their allegations are insufficient to establish injury in fact for Article III standing. The

Court has determined, however, that both Amontae and Darryl Williams have sufficiently

alleged an injury. Specifically, DLF argues that Amontae cannot have standing because

he only alleges an emotional harm, a purely psychological injury. That argument is

unavailing for the reasons already stated. See supra at 11–14. Regarding Darryl, DLF

does not make a specific argument regarding his ability to recover compensatory

damages. Even if it did, Darryl has standing as a parent under both the Establishment

and Free Exercise clauses to claim infringement with his right to dictate Amontae's

religious upbringing. See supra at 14–16.

       DLF also asserts that the plaintiffs may not recover nominal damages, arguing

that nominal damages do not "confer jurisdiction that does not otherwise exist when the

allegedly unconstitutional activity ceased prior to the filing of the lawsuit." DLF's Br. at 6

(citing Freedom From Religion Found., Inc. v. City of Green Bay, 581 F. Supp. 2d 1019

(E.D. Wis. 2008)). This is of no consequence, however, because the Court has

concluded that the Williamses have standing to recover compensatory damages.

       That said, it is worth noting that even if the Williamses were seeking only nominal

damages, they would have standing to sue. In a case decided after the parties' briefs

were submitted, the Supreme Court held that "a request for nominal damages satisfies

the redressability element of standing where a plaintiff's claim is based on a completed

violation of a legal right." Uzuegbunam v. Preczewski, 141 S. Ct. 792, 802 (2021).



                                               27
     Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 28 of 45 PageID #:656




Because the Williamses have sufficiently alleged both injury in fact and traceability, a

request for nominal damages would satisfy the redressability element of standing here.

        In summary, the Williamses have standing to pursue both nominal and

compensatory damages.

B.      Rule 12(b)(6) challenges

        1.    Statute of limitations

        The Board contends that many of the plaintiffs' claims are time-barred and must

be dismissed. Specifically, the Board asserts that the plaintiffs may not pursue under

section 1983 any First Amendment claims that accrued prior to August 3, 2018.

Regarding the Illinois Religious Freedom Restoration Act (IRFRA), the Board urges

dismissal of that claim on the ground that the one-year statute of limitations has run.

        "Dismissing a complaint as untimely at the pleading stage is an unusual step,

since a complaint need not anticipate and overcome affirmative defenses, such as the

statute of limitations." Cancer Found., Inc. v. Cerberus Cap. Mgmt., LP, 559 F.3d 671,

674 (7th Cir. 2009). However, "when the plaintiff pleads himself out of court by alleging

facts sufficient to establish the complaint's tardiness," a court may dismiss the

complaint. Id. at 674–75; see also Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009)

("[T]he statute of limitations may be raised in a motion to dismiss if 'the allegations of

the complaint itself set forth everything necessary to satisfy the affirmative defense.'").

              a.     Section 1983 claims

        The limitations period for 42 U.S.C. § 1983 claims is borrowed from the state

statute of limitations for personal injury claims. Mitchell v. Donchin, 286 F.3d 447, 450

n.1 (7th Cir. 2002). The statute of limitations "applicable to all [section] 1983 claims



                                             28
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 29 of 45 PageID #:657




brought in Illinois is two years, as provided in 735 ILCS 5/13–202." Woods v. Ill. Dep't

of Child. & Fam. Servs., 710 F.3d 762, 768 (7th Cir. 2013). A "claim accrues when the

plaintiff knows or should know that his or her constitutional rights have been violated."

Janus v. Am. Fed'n of State, Cty. & Mun. Emps., Council 31; AFL-CIO, 942 F.3d 352,

361 (7th Cir. 2019) (internal quotation marks omitted). "A plaintiff does not need to

know that his injury is actionable to trigger the statute of limitations—the focus is on the

discovery of the harm itself, not the discovery of the elements that make up a claim."

Cancer Found., Inc., 559 F.3d at 674. To determine the accrual date, courts must

"identify the injury" and then "determine when the plaintiff could have sued for that

injury." Draper v. Martin, 664 F.3d 1110, 1113 (7th Cir. 2011).

       The Board argues that because the plaintiffs filed suit on August 3, 2020, they

may not allege injuries that occurred with the operation of the Quiet Time program in the

2015-2016, 2016-2017, or 2017-2018 school years, as those injuries occurred more

than two-years before the date of filing. The plaintiffs contend that they may assert

injuries from school years before 2018-2019 on the ground that the Board's

implementation of the Quiet Time program may be considered a "continuing violation of

the First Amendment" and not just a series of discrete infringements. Pl.'s Resp. to Bd.

at 4. The plaintiffs contend that the violation ended on October 25, 2019, when CPS

announced both that the Quiet Time program would be discontinued and that it would

not continue its partnership with DLF.

       "A continuing violation is one that could not reasonably have been expected to be

made the subject of a lawsuit when it first occurred because its character as a violation

did not become clear until it was repeated during the limitations period." Dasgupta v.



                                             29
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 30 of 45 PageID #:658




Univ. of Wis. Bd. of Regents, 121 F.3d 1138, 1139 (7th Cir. 1997). The Seventh Circuit

has "applied the continuing violation doctrine when the plaintiff could not reasonably be

expected to perceive the alleged violation before the limitations period has run," "when

the violation only becomes apparent in light of later events," and "when the state actor

has a policy or practice that brings with it a fresh violation each day." Savory, 469 F.3d

at 672.

       The Court concludes that it is inappropriate to adjudicate the defendants'

limitations defense at this juncture. The plaintiffs' complaint—which doesn't have dates

for most of the important events—lacks the information "necessary to determine if

events beyond the limitations period are part of a continuing violation." See Olympian

Grp. LLC v. City of Markham, No. 18 C 4919, 2020 WL 5820024, at *14 (N.D. Ill. Sept.

30, 2020) (citing Brooks, 578 F.3d at 579). In addition, the complaint does not explain—

and does not have to explain—what actions the defendants took beyond the limitations

period that the plaintiffs might be relying upon to claim a continuing violation. See

Olympian Grp. LLC, 2020 WL 5820024, at *14. Without more information, the Court

cannot determine that the plaintiffs could "reasonably have been expected to perceive

an alleged violation that occurred more than two years before they filed suit" or if

instead "the violation only became apparent in light of later events." See id. As the

Court has indicated, the fact that the complaint lacks this information does not make it

deficient; a complaint need not anticipate or overcome affirmative defenses. See

Cancer Found., Inc, 559 F.3d at 674. The Court therefore declines to dismiss the

complaint under Rule 12(b)(6) on this basis.




                                            30
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 31 of 45 PageID #:659




              b.     IRFRA claims

       The plaintiffs also assert that the Board has violated IRFRA, which "requires

even generally applicable laws that burden religion to be narrowly tailored to a

compelling government interest." See Cassell v. Snyders, 990 F.3d 539, 551 (7th Cir.

2021); 775 ILCS 35/15. Under the Illinois Tort Immunity Act, "[n]o civil action . . . may

be commenced in any court against a local entity . . . for any injury unless it is

commenced within one year from the date that the injury was received or the cause of

action accrued." 745 ILCS 10/8-101(a).

       Civil actions under the Tort Immunity Act "include[ ] any action, whether based

upon the common law or statutes or Constitution of this State." 745 ILCS 10/8-101(c).

Among those considered "local public entities" are school districts and school boards.

745 ILCS 10/1-206; Albert v. Bd. of Educ. of Chi., 2014 IL App (1st) 123544, ¶ 52, 24

N.E.3d 28, 43 ("Under the Tort Immunity Act, a 'local public entity' includes school

districts and all other local governmental bodies such as the Board."). And injuries

under the Tort Immunity Act include "any injury alleged in a civil action, whether based

upon the Constitution of the United States or the Constitution of the State of Illinois, and

the statutes or common law of Illinois or of the United States." 745 ILCS 10/1-204.

Accordingly, due to the Board's status as a governmental entity, the IRFRA claim

against the Board is subject to a one-year statute of limitations. Cf. Williams v. Lampe,

399 F.3d 867, 870 (7th Cir. 2005) (per curiam).

       In Illinois "a cause of action accrues, and the limitations period begins to run,

when the party seeking relief knows or reasonably should know of an injury and that it

was wrongfully caused." Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199



                                             31
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 32 of 45 PageID #:660




Ill. 2d 325, 347, 770 N.E.2d 177, 192 (2002). "There is no requirement that a plaintiff

must know the full extent of his or her injuries before suit must be brought under the

applicable statute of limitations." Clay v. Kuhl, 189 Ill. 2d 603, 611, 727 N.E.2d 217, 222

(2000).

       As with section 1983, the Board maintains that the plaintiffs' IRFRA claim is time-

barred. The Board contends that the last day of school for the 2018-2019 school year—

and therefore the last possible day for Amontae's injury to have occurred—was June 18,

2019. Because the plaintiffs filed their suit on August 3, 2020, the Board insists that the

plaintiffs' IRFRA claim was filed beyond the one-year limitations period. Id. The

plaintiffs repeat their continuing-violation-doctrine argument.

       Under Illinois's continuing violation rule, "where a tort involves a continuing or

repeated injury, the limitations period does not begin to run until the date of the last

injury or the date the tortious acts cease." Belleville Toyota, Inc., 199 Ill. 2d at 345, 770

N.E.2d at 190. "The Illinois Supreme Court has not adopted 'a continuing violation rule

of general applicability in all tort cases, or . . . cases involving a statutory cause of

action. Instead, the Court has carefully assessed the nature of a particular cause of

action in order to determine whether the continuing violation rule should apply."

Rodrigue v. Olin Emps. Credit Union, 406 F.3d 434, 442 (7th Cir. 2005) (citation

omitted). Actions that arise from a series of acts considered collectively may properly

be considered continuing violations; actions that arise from individually identifiable

wrongs are not applicable under Illinois's continuing violation rule. Id.

       The Court concludes that dismissal of the plaintiffs' IRFRA claim under Rule

12(b)(6) would be inappropriate for the same reasons discussed with respect to their



                                              32
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 33 of 45 PageID #:661




section 1983 claims. The plaintiffs allege that the implementation of the Quiet Time

program amounted to a continuous violation, but their complaint lacks (and, as

indicated, need not include) the information necessary to determine this definitively.

See Olympian Grp. LLC, 2020 WL 5820024, at *14. The Court declines to dismiss the

complaint on this basis without the benefit of a complete factual record. See Sharma v.

Bd. of Trs. of Univ. of Ill., 404 F. Supp. 3d 1183, 1197 (N.D. Ill. 2019). The plaintiffs

have not pleaded themselves "out of court by alleging facts sufficient to establish the

complaint's tardiness." See Cancer Found., Inc., 559 F.3d at 675.

       2.     Failure to state a claim

       Each defendant challenges the sufficiency of the plaintiffs' complaint. The Court

must accept as true the plaintiffs' well-pleaded factual allegations and it must draw all

reasonable inferences from those well-pleaded allegations in favor of the plaintiff.

Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016). "A complaint need not

contain detailed factual allegations, but must contain sufficient factual matter, accepted

as true, to state a claim for relief that is facially plausible. The allegations must be

sufficient to raise a right to relief above the speculative level." O'Gorman v. City of

Chicago, 777 F.3d 885, 888–89 (7th Cir. 2015) (citations omitted). A claim is facially

plausible "when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."

Bissessur, 581 F.3d at 602 (citation omitted).

              a.     Section 1983 claims

       A plaintiff asserting a section 1983 claim must allege that the defendants

deprived him of a right guaranteed by either the Constitution or laws of the United



                                              33
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 34 of 45 PageID #:662




States and that the defendants acted under color of state law. L.P. v. Marian Cath. High

Sch., 852 F.3d 690, 696 (7th Cir. 2017). Here, the plaintiffs allege that the defendants

violated, and conspired to violate, their rights under the First Amendment. Both the

University and DLF argue that the plaintiffs have failed to sufficiently allege that they

acted under color of state law.

       The University and DLF are private, rather than public, actors. As such, they

cannot be liable under section 1983 "unless something intervenes to give them 'state

actor' status." See id. A private actor may become a state actor for purposes of section

1983 "when it is a willful participant in joint action with the State or its agents." Tom Beu

Xiong v. Fischer, 787 F.3d 389, 398 (7th Cir. 2015) (alterations accepted) (internal

quotation marks omitted). There are a few routes plaintiffs may take to demonstrate

that a private actor has acted under state law; only two are alleged here —the

conspiracy-based theory also known as the joint participation doctrine, and the public

function test. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 823 (7th

Cir. 2009).

        "To establish [section] 1983 liability through a conspiracy theory, a plaintiff must

demonstrate that: (1) a state official and private individual(s) reached an understanding

to deprive the plaintiff of his constitutional rights, and (2) those individual(s) were willful

participant[s] in joint activity with the State or its agents." Spiegel v. McClintic, 916 F.3d

611, 616 (7th Cir. 2019). Under this test, "[bare] allegations of joint action or a

conspiracy do not demonstrate that the defendants acted under color of state law and

are not sufficient to survive a motion to dismiss." Id. Under the public function test, "a

private entity is a governmental actor when it is performing an action that is traditionally



                                               34
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 35 of 45 PageID #:663




the exclusive prerogative of the State." Listecki v. Off. Comm. of Unsecured Creditors,

780 F.3d 731, 740 (7th Cir. 2015) (internal quotation marks omitted).

                     i.     University of Chicago

       The University claims that the plaintiffs have not adequately alleged a conspiracy

between the Board and the University to deprive students of their constitutional rights.

The Court agrees. The plaintiffs have not alleged that the University was part of an

understanding or agreement to deny the plaintiffs' constitutional rights or, "at the very

least," that the University and the other defendants "shared a common, unconstitutional

goal." See T.S. v. Twentieth Century Fox Television, No. 16 C 8303, 2017 WL

4620841, at *3 (N.D. Ill. 2017) (St. Eve, J.) (citing Wilson v. Warren Cty., 830 F.3d 464,

468 (7th Cir. 2016)). Specifically, the plaintiffs do not allege that the University was

aware of the purportedly unconstitutional behavior, that it agreed to participate in any

unconstitutional behavior, or that it had any direct involvement in the unconstitutional

behavior. Cf. Spiegel, 916 F.3d at 617 (7th Cir. 2019) (dismissal was appropriate

because the plaintiff failed to allege that the defendants, police officers and a private

citizen, had agreed to investigate allegedly false police reports or that police officers

were aware the reports were even false).

       The plaintiffs allege that after DLF approached the University and proposed the

Quiet Time program research project, the University "worked collaboratively" with the

other defendants to "plan and conduct [the] research product," to "establish[ ]

parameters for the Quiet Time program's implementation in CPS," and to implement the

program within CPS. Amd. Compl. ¶¶ 17, 21–24. This does not add up to a sufficient

allegation that the University agreed to promote Hinduism in classrooms in violation of



                                             35
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 36 of 45 PageID #:664




the plaintiffs' rights. Instead, the plaintiffs' allegations do not rise above the level of

"mere suspicion that persons adverse to the plaintiff[s] had joined a conspiracy against"

them, which is not enough to meet the higher bar required to allege a concerted

unconstitutional effort. See Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009).

       The plaintiffs' counterarguments are unavailing, for two reasons. First, their brief

overstates many of the allegations made in their complaint. For example, the complaint

includes no allegation that the University "supervised" the Quiet Time program, nor

does it include an allegation that the University brought the defendants "together and

facilitated . . . the entire scheme," as the plaintiffs argue in their brief. See Pl.'s Resp. to

Univ. at 4–6. Of course, when opposing a Rule 12(b)(6) motion, a plaintiff may expand

upon the allegations in his complaint in his response brief, but only to the extent that the

supplemental allegations are consistent with his complaint. Help At Home Inc. v. Med.

Cap., L.L.C., 260 F.3d 748, 753 (7th Cir. 2001); see also Geinosky v. City of Chicago,

675 F.3d 743, 745 n.1 (7th Cir. 2012). Here the plaintiffs' supplemental allegations are

inconsistent with their complaint. They do not allege that the University had anything

even approaching a supervisory role in Quiet Time, and they do not allege that the

University facilitated the entire scheme. Rather, they allege only that the University

agreed to DLF's proposal, was involved in jointly approaching CPS, and collaborated

with the other defendants to establish the program.

       Second, even if they were helpful in deciding this matter, the exhibit attached to

the plaintiffs' response brief is outside of the pleadings and therefore may not be

considered. See Pl.'s Resp. to Univ. at Ex. A.; Amin Ijbara Equity Corp. v. Vill. of Oak

Lawn, 860 F.3d 489, 493 n.2 (7th Cir. 2017) ("When ruling on a motion to dismiss, the



                                               36
    Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 37 of 45 PageID #:665




court may consider “documents attached to the complaint, documents central to the

complaint and referred to in it, and information that is properly subject to judicial notice."

(alterations accepted)).

       In sum, the complaint does not sufficiently allege that the University acted in

concert with the Board. As such, the Court dismisses the plaintiffs' section 1983 claims

against the University. 5

              ii.     David Lynch Foundation

       DLF first argues that to bring a section 1983 claim against a private entity a

plaintiff must first allege that an official policy or custom of the entity caused the

constitutional violation and was the moving force behind the violation. See Iskander v.

Village of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982). That would be so in this case

if the plaintiffs contended that DLF's liability is based on the employer-employee

relationship between it and the Transcendental Meditation instructors. See id. ("[J]ust

as a municipal corporation is not vicariously liable upon a theory of respondeat superior

for the constitutional torts of its employees, a private corporation is not vicariously liable

under [section]1983 for its employees' deprivations of others' civil rights." (citations

omitted)). But the plaintiffs have said that is not their theory of DLF's liability, so the

Court will not consider this argument.

       Next, DLF argues that the plaintiffs have failed to allege a conspiracy between it

and the Board to deprive students of their constitutional rights. In response, the

plaintiffs rely on the same set of allegations as they did for the University and, for the




5 With this result, the Court need not consider the University's arguments vis-à-vis the
relief the plaintiffs may seek against the University through their section 1983 claims.
                                              37
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 38 of 45 PageID #:666




most part, the same set of arguments. For many of the same reasons described above

with respect to the University, the plaintiffs have not sufficiently alleged that the Board

and DLF reached an understanding or agreement to deny the plaintiffs' constitutional

rights. See T.S., 2017 WL 4620841, at *4. Again, it is not enough to allege that DLF

"worked collaboratively" to "establish[ ] parameters for the Quiet Time program's

implementation in CPS schools" or that it worked together with the co-defendants to

implement the program within those schools. Amd. Compl. ¶¶ 17, 21–24. These

assertions do not amount to alleging that DLF shared an unconstitutional goal with the

Board. See T.S., 2017 WL 4620841, at *4.

       The result might be different if the plaintiffs alleged that, beyond their

collaboration to establish the program in schools, both the Board and DLF were aware

of the religious elements of Quiet Time and, even with that knowledge, agreed to go

forward with the program understanding that it would infringe the plaintiffs' constitutional

rights. See Wilson, 830 F.3d at 468. ("For a private actor to act under color of state law

he must have had a meeting of the minds and thus reached an understanding with a

state actor to deny plaintiffs a constitutional right." (internal quotation marks omitted)).

As it stands, however, the Court can reasonably infer from the complaint only that

DLF—as the provider—knew of the religious elements of Quiet Time. And “a private

actor cannot unilaterally convert a state actor’s legitimate activity into an illegal act,

conferring both constitutional accountability on itself and liability on the state.” Id.

(alterations accepted) (internal quotations marks omitted).

       Lastly, DLF argues that the plaintiffs have not plausibly alleged that it acted

under color of law under the public function test. Here too, DLF has the better



                                              38
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 39 of 45 PageID #:667




argument. The relevant question "is not simply whether a private group is serving a

public function." Rendell-Baker v. Kohn, 457 U.S. 830, 842 (1982) (internal quotation

marks omitted). Instead, as the Supreme Court has said, "the [appropriate] question is

whether the function performed has been traditionally the exclusive prerogative of the

State." Id. (internal quotation marks omitted). The problem for the plaintiffs is while

there is no question that education is a public function, it is not an exclusively public

function. See id. (holding that though "the education of maladjusted high school

students is a public function," Massachusetts's choice to "provide services for such

students at public expense . . . . in no way makes these services the exclusive province

of the State."). Because education is not an exclusive public function in Chicago, this

route to a color-of-law finding is blocked.

       For these reasons, the Court dismisses the plaintiffs' section 1983 claims against

DLF for failure to state a claim.

       b.     IRFRA claims

       Finally, each of the defendants argues that the plaintiffs' IRFRA claims must be

dismissed.

              i. DLF and the University

       IRFRA creates a right of action against a government, subdivision, or

government official that "substantially burden[s] a person's exercise of religion." See

775 ILCS 35/15. Both the University and the DLF argue that they are not subject to

liability under the IRFRA because they are not "governments" and the plaintiffs have

failed to sufficiently allege that they acted under color of law. See 775 ILCS 35/5

("'Government' includes a branch, department, agency, instrumentality, and official (or



                                              39
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 40 of 45 PageID #:668




other person acting under color of law) of the State of Illinois or a political subdivision of

the State, including a home rule unit."). The Court agrees.

       Neither DLF nor the University is a " branch, department, agency, instrumentality,

[or] official of the State of Illinois" or one its political subdivisions. See id. Thus, the only

route the plaintiffs have to liability is to establish that DLF and the University acted

"under color law," a phrase the statute does not define. See id. Though IRFRA is a

state statute, because it is substantially identical to the federal Religious Freedom

Restoration Act (RFRA), Illinois's courts find federal case law "instructive" in interpreting

it. See People v. Latin Kings St. Gang, 2019 IL App (2d) 180610-U ¶ 95 n.1; see also

Diggs v. Snyder, 333 Ill. App. 3d 189, 194, 775 N.E.2d 40, 44 (2002) ("There is a

paucity of cases involving [IRFRA], given its relatively recent passage. We may

therefore turn to federal cases for guidance, despite the fact that the federal statute . . .

was held unconstitutional because it exceeded the scope of its enforcement power

under the fourteenth amendment by applying the law to the states.").

       Federal courts have held that RFRA's "acting under color of law" phrase means

the same thing as "acting under color of law" in section 1983 and triggers the same

analysis. See Brownson v. Bogenschutz, 966 F. Supp. 795, 797 (E.D. Wis. 1997)

("Because the statutory definition of 'government' under RFRA includes any person

'acting under color of law,' the required degree of state action under RFRA is analyzed

under the same standard as [section] 1983."); Sutton v. Providence St. Joseph Med.

Ctr., 192 F.3d 826, 835 (9th Cir. 1999) (citing Brownson and reaching the same

conclusion); Roman Cath. Diocese of Rockville Ctr.. v. Incorporated Village of Old

Westbury, No. 09-CV-5195-DRH-ETB, 2011 WL 666252, at *10 (E.D.N.Y. Feb. 14,



                                               40
    Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 41 of 45 PageID #:669




2011) (same). Using that federal guidance, the Court will apply the same analysis for

"acting under color of law" under RFRA—section 1983's analysis—to the IRFRA claims

at issue here. And with the same analysis comes the same result. For the same

reasons the Court dismissed the plaintiffs' section 1983 claims against DLF and the

University, it also dismisses the plaintiffs' IRFRA claims against those same

defendants. 6

                ii. The Board

       The Board presents two arguments for the dismissal of the plaintiffs' IRFRA claim

against it. First, the Board adopts an argument—initially made by DLF—that the

plaintiffs are barred from suing under IRFRA in federal court due to sovereign immunity.

The premise of DLF's argument is that the IRFRA requires that one must be the

"'government,' which is defined as the State of Illinois, a State official, or one acting

under color of state law." DLF's Br. at 14–15. Based on this premise, DLF contends

that the plaintiffs must be alleging that each defendant is a "government"—but Seventh

Circuit case law prohibits federal courts from issuing relief against the state or state

officials under the IRFRA. See Elim Romanian Pentecostal Church v. Pritzker, 962

F.3d 341, 345 (7th Cir. 2020) ("Given the Eleventh Amendment and principles of

sovereign immunity, however, a federal court cannot issue relief against a state under

[IRFRA]."). The plaintiffs concede this issue.



6 DLF argues that the plaintiffs may not recover monetary damages under IRFRA
against persons acting in their individual capacities. The Court need not consider this
argument given the above disposition. Also, DLF's argument regarding sovereign
immunity (which the Board adopts) is moot as it relates to DLF. Lastly, and for the
same reasons, the Court need not consider the University's arguments regarding the
relief available to the plaintiffs under IRFRA.


                                             41
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 42 of 45 PageID #:670




       Normally that would be the end of the matter—one party makes an argument and

another party concedes. But in this case both sides are wrong. As noted earlier,

IRFRA does not limit its application to only the State of Illinois, its officials, or those

acting under color of state law. It also includes political subdivisions of the state. 775

ILCS 35/5. Though IRFRA does not define "political subdivision," Illinois's courts have

considered school districts to be political subdivisions of the State. See Henrich v.

Libertyville High Sch., 186 Ill. 2d 381, 405, 712 N.E.2d 298, 310 (1998), as modified on

denial of reh'g (June 1, 1999) (describing a school district as a political subdivision).

       The Eleventh Amendment generally bars suits against states and state officers in

federal court unless the state has consented to suit or Congress has abrogated the

state's immunity. Nunez v. Ind. Dep't of Child Servs., 817 F.3d 1042, 1044 (7th Cir.

2016). But a "local school district ordinarily is not a 'State' and hence may be sued in

federal court for damages or other retroactive relief for violations of federal law or the

constitution." Gary A. v. New Trier High Sch. Dist. No. 203, 796 F.2d 940, 945 (7th Cir.

1986) (per curiam); see also Parker v. Franklin Cty. Cmty. Sch. Corp., 667 F.3d 910,

927–29 (7th Cir. 2012). And though municipal officials may be treated as state officials

for Eleventh Amendment purposes, the Board has not offered any facts that would

disturb the general assumption that it is not a "state." See, e.g., Cassell v. Snyders, 990

F.3d 539, 552 (7th Cir. 2021) ("[C]ounty and local officials can still be treated as state

officials for Eleventh Amendment purposes when carrying out non-discretionary duties

subject to state policy control."); Parker, 667 F.3d at 927–29 (discussing the factors that

determine whether a school district is an arm of the state). Therefore, the Court

concludes that the Board may be sued under IRFRA.



                                               42
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 43 of 45 PageID #:671




       The Board also urges dismissal of the IRFRA claims on the ground that the

plaintiffs have failed to state a claim. IRFRA provides that:

       Government may not substantially burden a person's exercise of religion,
       even if the burden results from a rule of general applicability, unless it
       demonstrates that application of the burden to the person (i) is in
       furtherance of a compelling governmental interest and (ii) is the least
       restrictive means of furthering that compelling governmental interest.

775 ILCS 35/15. Though the "statute does not define what constitutes a substantial

burden," Illinois courts have said that "the hallmark of a substantial burden of one's free

exercise of religion is the presentation of a coercive choice of either abandoning one's

religious convictions or complying with the governmental regulation." Diggs, 333 Ill.

App. 3d at 195, 775 N.E.2d at 45 (citing Yoder, 406 U.S. at 217–18); Students &

Parents for Priv. v. Sch. Dirs. of Twp. High Sch. Dist. 211, 377 F. Supp. 3d 891, 905

(N.D. Ill. 2019).

       In the Board's view, neither of the Williamses has stated a claim because neither

has alleged they "were presented with a coercive choice of either abandoning their

religious convictions or complying with the Quiet Time program." Bd.'s Br. at 14. The

Court disagrees. Amontae has alleged that he was presented with a coercive choice.

Specifically, he contends that he was coerced to participate in Quiet Time's daily

components, that he was assigned a mantra, and that he was pressured to take part in

a Puja ceremony. Amontae also alleges that after he learned of the "hidden religious

nature" of Quiet Time, he sought to tell students about his suspicions and was

reprimanded and threatened with suspension. Finally, Amontae claims that while

participating in the program, he suffered a possession-like experience that he describes

as contrary to his religious upbringing. Amontae has sufficiently alleged that he was



                                            43
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 44 of 45 PageID #:672




presented with a coercive choice to participate in a program that was contrary to his

religious beliefs and suffered harm as a result. His allegations are sufficient to state a

claim under IRFRA and more than sufficient to provide notice of his claim to the Board.

See Students & Parents for Priv., 377 F. Supp. 3d at 906.

       The Board's attempt to contrast this case with Students & Parents for Privacy is

unavailing. That matter concerned a challenge to a school district policy allowing

transgender students to use bathrooms and locker rooms of their choice. Id. at 893–94.

Like this Court, the court in that case reviewed the plaintiffs' complaint to determine

whether they had presented a facially plausible claim. See id. at 905. Among the

matters the court found coercive was that the district required students to take physical

education and swim classes and that persons who objected to the policy were derided

as bigots or heckled by other students. Id. at 906. That those same facts are not

present here does not mean that Amontae's allegations are deficient. The court in

Students & Parents for Privacy did not hold that coercion may be shown only when

there is a districtwide requirement or students are jeered at by other students. See id.

at 905–06. The concept of coercion is not anywhere near that narrow.

       Darryl Williams presents an IRFRA claim as well, but his claim must be

dismissed as he does not allege that he was presented with a coercive choice. See

Diggs, 333 Ill. App. 3d at 195, 775 N.E.2d at 45. Instead, Darryl's allegations are limited

to the infringement of his right to dictate his son's religious upbringing. In other words,

rather than alleging a coercive choice, Darryl alleges that Amontae was coerced and

that this coercion infringed with his (Darryl's) rights. That is insufficient.

                                         Conclusion



                                              44
   Case: 1:20-cv-04540 Document #: 65 Filed: 05/21/21 Page 45 of 45 PageID #:673




       For the reasons stated above, the Court grants the defendants' motions to

dismiss [dkt. nos. 42, 45, 47 and 49] in part. The claims of plaintiffs Skinner, SHOS,

and CLUB are dismissed for want of standing. The Court concludes that Amontae

Williams has standing to sue and that Darryl Williams has standing to sue, though not

on the basis of taxpayer standing. Neither Williams has standing to pursue injunctive or

declaratory relief; what remains are their claims for damages against certain

defendants. The Williamses' section 1983 and IRFRA claims against DLF and the

University are dismissed for failure to state a claim. As a result, no claims against DLF

or the University remain in the case. Darryl's IRFRA claim against the Board is

dismissed for failure to state a claim. What is left are the Williamses' section 1983

claims for damages against the Board and Amontae Williams's IRFRA claim against the

Board. The case is set for a telephone status hearing on June 3, 2021 at 9:25 a.m. to

set any necessary schedules for further proceedings, using call-in number 888-684-

8852, access code 746-1053. Counsel should wait for the case to be called before

announcing themselves. Counsel are directed to confer regarding an appropriate

discovery and pretrial schedule and are to file a joint status report on May 28, 2021 with

a joint proposed schedule or separate proposals.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge
Date: May 21, 2021




                                            45
